Title: From François Adriaan Van der Kemp to Abigail Smith Adams, 4 May 1818
From: Van der Kemp, François Adriaan
To: Adams, Abigail Smith


				
					My Dear and respected Madam!
					Olden barneveld 4 May 1818.
				
				I hail this happy day—the Snow and rain can not lessen my enjoyment—I arose chearfully and thanked a bountiful God—when my Son delivered me your affectionate Letter, which giveth a new zest to my delightful feelings—you intended to assuage the heart rending pangs of Sorrow—which had been already Soothed by a Sense of religion—by the noble example of my amiable Daughter in Law—who has learned to Submit and adore—while your friendship opens a rich Spring not of comfort only—but of voluptuous pleasure—yet my Dear Madam! you bring a voluntary offer on the altar—erected this day for our family—to remember the numerous undeserved blessings bestowed upon us with profusion—among which is of the first magnitude—the uninterrupted, and I foster the notion & increased friendship of you and that of your consort. This day is the anniversary of my 30th year’s residence in this country and of the 66 of my age—and do you not participate in my joy, as you did in mÿ sorrow—God forbid—that I could ever doubt it—Mrs. v. d. k. and my daughter are composed. this too is chiefly caused by the tidings of Philadelphia—and I—would—could it be bought at my own expence, render the last days of that worthy wife, to which I am So deeply indebted—and who approaches her 72. if not pleasant at least comfortable. My task must Soon be over—and my mind is in unison with yours, although willing to lay the last hand to it, yet I feel, if my heart does not impose upon me no Shadow of reluctance at quitting a Scene—on which I only remain attended by a few—who feel themselves interested in my existence.My health Seems firm—tho the Records injure my Sight—I have few wishes—only—and one I dare entrust to your breast—that is—if your days and those of my respected frend are to be prolonged, that I might once more—before our final departure—pass a few days under your roof—and—if, by any unforeseen event it is placed in my power—I Shall indulge it and appear before you—without Standing So awkwardly aghast, as I Stood in 1813—Mrs v. d. k—and my Daughter requested me to assure of their respect, and consider themselves honoured by your remembrance Last week I received per mail The Transac: vol. III  P. 2—The first part has not arrived—If it is yet at Quincy—my frend ought to write his name in it. Part 2 was wrapped in Brown paper—I hope not, that I have abused your indulgence—the day must be my apologÿ in Scribbling So much—I glory in the title you honour me with—and wish to deserve it—and wish—I can not conquer these wishes, I might personally assure you—that, what Sincere tribute of homage is paid to you—none can be more ardently, more chearfully   offered than that from— / My Dear & respected Madam! / Your devoted and obliged Frend!
				
					Fr. Adr. vander Kemp
				
				
			